DETAILED ACTION

The following is a final office action is response to communications received on 06/22/2022.  Claims 1-21 are currently pending and addressed below.  Claims 10-12, 20 & 21 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
On page 5, applicant argues Fliedner does not show or describe at least one non-metallic strip as required in claim 1.  The examiner respectfully disagrees.  Fliedner Paragraphs [0047]-[0050] teach wherein connecting elements 9-11 can be made of several non-metallic materials (e.g., chitin cellulose, and/or polymers) 
On page 5, applicant argues Cox fails to teach wherein the connecting strip is attached to the stent.  Instead applicant argues that the connecting elements of Cox are formed as one piece with the stent.  The examiner notes that Cox is utilized to teach the “openness” of the stent and not the connection strip attachment.   
Applicant’s additional arguments with respect to claims 1, 4 & 13 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the updated rejection was necessitated by the Applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 13-19  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fliedner (US 2007/0239264) in view of Cox et al. (US 7,258,697).

    PNG
    media_image1.png
    688
    583
    media_image1.png
    Greyscale

Regarding Claims 1 & 3, Fliedner discloses the invention substantially as claimed.  Fliedner teaches a diametrically expandable endoprosthesis (1) comprising a tubular stent and at least one flexible non-metallic [0047]-[0050] strip (10), said strip oriented substantially longitudinally (Fig 3) and attached to the stent to limit foreshortening and elongation of the stent.  Further, examination of Fliedner Figure 3 appears to illustrate that stent (1) is at least 50% open.
However, Fliedner does not specifically disclose wherein the tubular stent is substantially open (defined in [0007] as at least 50%) and/or at least 80% open.
Cox teaches stent in the same field of endeavor.  Said stent comprising rings configured to have a metallic surface area (defining the stents openness) preferably less than 20% in order to provide good scaffolding while providing a more cylindrical lumen (Col 15: lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the endoprosthesis of Fliedner to have a metallic surface area of less than 20% (e.g., 50% and/or 80% open), as taught by Cox, in order to provide good scaffolding while providing a more cylindrical lumen.
Regarding Claim 2, the combination teaches wherein the tubular stent is comprised of spaced-apart stent elements (5) connected by the at least one flexible [0034]-[0034] non-metallic [0048]-[0050] strip (10).  
Regarding Claims 4-6, Fliedner discloses the invention substantially as claimed.  Fliedner teaches a diametrically expandable stent (1) comprising at least two circumferentially oriented spaced-apart stent elements (5) and at least one substantially longitudinally oriented flexible non-metallic connecting strip (10) attached to said diametrically expandable stent, said connecting strip configured to connect adjacent spaced apart stent elements (Fig 3), said stent having a length between ends of the stent and a deployed circumference, wherein said stent has a tubular area comprising the stent length multiplied by the deployed circumference.  Further, examination of Fliedner Figure 3 appears to illustrate that stent (1) is at least 50% open.
However, Fliedner does not specifically disclose wherein at the tubular stent is at least 50% open, 60% open, or 80% open.
Cox teaches stent in the same field of endeavor.  Said stent comprising rings configured to have a metallic surface area (defining the stents openness) preferably less than 20% in order to provide good scaffolding while providing a more cylindrical lumen (Col 15: lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the endoprosthesis of Fliedner to have a metallic surface area of less than 20% (e.g., 50% open, 60% open, or 80% open), as taught by Cox, in order to provide good scaffolding while providing a more cylindrical lumen.
Regarding Claims 7-8, again, examination of Fliedner Figure 3 appears to illustrate that stent A is significantly open.  However, the combination does not specifically disclose wherein at least 90% or 93% of the tubular area is open.2   
Cox teaches stent in the same field of endeavor.  Said stent comprising rings configured to have a metallic surface area (defining the stents openness) preferably less than 20% in order to provide good scaffolding while providing a more cylindrical lumen (Col 15: lines 23-28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the endoprosthesis of Fliedner to have a tubular area at least 90% or 93% open, in order to provide good scaffolding while providing a more cylindrical lumen (Col 15: lines 23-28).  As Cox teaches a lower metallic surface area is desired to provide good scaffolding, discovering an optimum value (percentage) of said metallic surface area involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, the combination teaches wherein at least 80% of the tubular area is open (discussed supra) and three connecting strips (3) are used (Fig 3). 
Regarding Claims 13-19, the combination teaches the limitations as set forth in the rejection of claims 4-9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774